Title: To George Washington from Major Francis Murray, 13 February 1778
From: Murray, Francis
To: Washington, George



Sir,
Newtown [Pa.] Feb. 13th 1778

Col. Stewart about Ten Days since Seized a Quantity of Cloth by approbation of your Excellency, at Mr Thomas Jenks Fulling Mill, belonging to divers Inhabitants of this County—At that Time and Since there has been near 1000 yds brought and Lodged at my House, where it now remains and nearly the Same Quantity remains at said Mill to be finished off, and then to be brought here—A few days ago I received a

Letter from Col. Stewart, informing me that He had your permission to take the White Cloth for his Regiment, and in consequence thereof, I have employed the Taylors of his Regimt together with several others who I expect will finish the Same in a Short time—As Col. Stewart has given no direction Concerning the other Cloths, I think it necessary to inform Your Excellency that there is between 7 and 800 yds of good Cloths of different Colours remaing at my House; Which the owners are Dayly applying to me for, and insinuates that I detain them of my own authority only.
Having no particular orders how to act Respecting said Cloths, Would be Glad to have your Excellencys Directions Concerning the same.
I would observe that those People to whom the Cloths belong are in General Wealthy, or in easy Circumstances, and there is Reason to suspect there is many of them aganst the present measuers.
However there are several of them frindly to the present Cause—and there are several poor People that the want of their Cloths will prove very distressing to them and theire Families—Would beg leave to recommend that the Cloths taken be Valued and paid for as soon as possible, as some people Suspects they never will.
It is suprising what numbers of people pass to Philadelphia from this and other places Daily.
And am inform’d they Carry on Marketing little inferior to former times—there being no guards on the Road between here and the City: the Militia being about Four Miles back from the Cross Roads—it is not in my power to do any thing in Respect of Guar[d]ing the Roads, having only one Subalteron and 18 Privates, Siven of which are Station’d to guard the Fulling Mill While the Cloths are finishing off—Sir I have the Honour to be with Respect your Excellency Most obediant

Francis Murray Major

